Title: To Benjamin Franklin from Edward Bridgen, 24 December 1782
From: Bridgen, Edward
To: Franklin, Benjamin


My Dear SirDecr: 24 1782
As I don’t know Mr Ls: particular address I take the Liberty to inclose a Letter for him to your care and at the same time to embrace this opportunity to return you my best thanks for the attention you were so good to pay to the proposal he was so kind to charge himself with he accquainted me with the reception it met with from the concerned to whom also I beg leave to charge you with my respectful thanks. May your days be many and happy is the sincere wish of my Dear Sir Yr: Excellency’s Affect & faithful
Edwd: Bridgen
His Excellency Benjn: Franklin
 
Addressed: His Excellency / Benjn: Franklin / Passy
Notation: Bridgen Mr. Edward Decr. 24 1782
